The affidavits on this motion for a third hearing indicate some variation in the figures of the amounts due the respective parties on an accounting. If, as is now set forth, plaintiffs on this rescission should be credited, including interest, with $3,915.28 instead of $3,818.17, as stated in the court’s opinion (174 App. Div. 581), such clerical emendation, or other correction of the figures, can be had on a resettlement of the order. This judgment cannot go outside the present parties. Manifestly in this action, in respect to a single loan, we could not settle or even pass upon what may be the ultimate equities as between the two general classes of borrowing and non-borrowing members, as might appear in a liquidation proceeding, or by means of some general equity suit, in which all interests would be represented before the court. Motion for a second rehearing denied, but without costs, and without prejudice to an application to resettle our order, to be made on three days’ previous notice. Present— Jenks, P. J., Thomas, Stapleton, Rich and Putnam, JJ.